UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2141



JOHN RUSSELL WIMBERLEY, JR.,

                                              Plaintiff - Appellant,

          versus


STEVEN T. ROGERS, in his official capacity as
inspector for Wilson, NC; MIA SMITH, in her
official capacity as inspector for Wilson, NC;
BURT GARRIS, in his official capacity of the
Wilson    Police   Department;    JOHN    DOE,
individually and in his lawful capacity as
locksmith at M&W Locksmith in Wilson, NC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-390-5-BO)


Submitted:   June 6, 2003                  Decided:    June 18, 2003


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Russell Wimberley, Jr., Appellant Pro Se. James Percy Cauley,
III, Tom Slade Rand, Jr., ROSE, RAND, ORCUTT, CAULEY & BLAKE, P.A.,
Wilson, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Russell Wimberley, Jr., appeals the district court’s

order dismissing without prejudice his civil action.                 We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court. See Wimberley

v.   Rogers,   No.   CA-02-390-5-BO        (E.D.N.C.   Sept.   11,    2002).

Wimberley’s    motions   to   deny   the    Defendants’   brief      and   for

injunctive relief are denied.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                     AFFIRMED




                                     2